PER CURIAM.
The appellants loaned money to their son and his wife in 1983, and in order to do so borrowed money secured by a mortgage. The mortgage was refinanced in 1986, 1991, 1995, and again in 1998. According to appellants they are owed money as a result of the refinancings, some of which produced cash payouts. In addition, the senior Fortunatos allegedly made other loans.
The fact that these were loans or that the senior Fortunatos were owed money as a result of the refinancings were not proved by anything other than the testimony of the senior Fortunatos, which was disputed by the junior Fortunatos. It is apparent from the judgment that the trial court either resolved the conflicts in the testimony in favor of the junior Fortunatos or determined that the senior Fortunatos, who had the burden of proving their case by a preponderance of the evidence, failed to do so. The senior Fortunatos have not demonstrated that the trial court erred in either respect, and we accordingly affirm.
KLEIN, GROSS and MAY, JJ„ concur.